Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered July 9, 1997, which granted defendants’ motion and cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff alleges that she sustained injuries when she slipped and fell upon water defendants negligently allowed to accumulate on a portion of bare marble floor situated between two rain mats. However, since the record was bereft of any showing that defendants had notice, actual or constructive, of the alleged hazardous condition, summary dismissal of the complaint was appropriate (see, Strowman v Great Atl. & Pac. Tea Co., 252 AD2d 384). We have considered plaintiff’s additional claims and find them to be without merit. Concur— Sullivan, J. P., Rubin, Tom and Saxe, JJ.